Citation Nr: 1644755	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a live videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

With regard to the Veteran's claim for an initial compensable disability rating for bilateral hearing loss, the record reflects that he was most recently afforded a VA examination to determine the current degree of severity of his bilateral hearing loss in December 2012.  At his April 2015 hearing, the Veteran testified that his bilateral hearing loss had worsened since the December 2012 examination.  The Board notes that where the evidence indicates a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014; 38 C.F.R. § 3.159 (c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Because the Veteran's last audiology examination was performed almost 4 years ago, and because he has reported a worsening of his hearing loss since that time, the Board finds a remand is warranted in order to afford the Veteran a contemporaneous VA examination to assess the current severity of the hearing loss.
 
With regard to the Veteran's claim for service connection for COPD, the Board first notes the record shows the Veteran has been diagnosed with the disorder.  The Veteran contends his COPD was caused, at least in part, by in-service exposure to exhaust, carbon dioxide, and other aviation-related fumes as an aircraft mechanic in the Air Force.  He testified that he was not provided any breathing protection equipment during service.  The Veteran was afforded a VA respiratory examination in December 2012.  The examiner diagnosed the Veteran with COPD but opined the disorder was less likely than not related to the Veteran's service.  In this regard, the examiner noted in-service records showed the Veteran reported shortness of breath and chest pain related to a chronic cough due to childhood pneumonia.  However, the examiner stated there were no medical records indicating treatment for or diagnosis of a respiratory disorder during service.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this regard, the Board notes that the December 2012 VA examiner concluded the Veteran's COPD was unrelated to service based entirely on the absence of in-service respiratory complaints or diagnoses.  Notably, the examiner did not address the Veteran's asserted theory that his COPD, although not manifested during service, was caused in part by long-term exposure to hazardous aviation-related fumes as an aircraft mechanic.  Based on the foregoing, the Board finds that the December 2012 VA examination report is inadequate for adjudication purposes, and that a remand is warranted in order to obtain an additional VA medical opinion addressing the Veteran's contentions.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO in Washington, D.C., for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the current severity of his service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also be instructed to provide an assessment of the functional effects of the disability on the Veteran's daily activities and in an occupational setting.

3.  The RO should arrange for all pertinent evidence of record to be reviewed by a pulmonologist to determine the nature and etiology of the Veteran's COPD.  If the pulmonologist determines that an additional examination should be performed, such an examination should be scheduled.

Following a review of the relevant records and lay statements, and an additional examination if deemed necessary, the pulmonologist should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD originated during or is otherwise etiologically related to the Veteran's Air Force service.

In providing this opinion, the pulmonologist must address the Veteran's contention that his COPD, although not manifested during service, was caused in part by long-term in-service exposure to aviation-related fumes, without breathing protection, as an aircraft mechanic.

The pulmonologist must provide a rationale for any proffered opinion.  If the pulmonologist is unable to provide any required opinion, he or she should explain why.  If the pulmonologist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the pulmonologist should identify the additional information that is needed.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




